Citation Nr: 9925215	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a disorder 
manifested by blood in the urine.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to May 
1996.  The veteran did not serve in the Persian Gulf.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

At the June 1999 personal hearing, the veteran withdrew the 
issue of entitlement to service connection for a personality 
disorder.  Hearing [Hrg.] Transcript [Tr.] at 2.  The veteran 
requested that the record be left open for 30 days following 
the hearing so that additional medical records could be 
submitted.  Tr. 4.  More than 30 days have elapsed, and the 
Board has not received any additional evidence.  

At his hearing in June 1999 and in other earlier statements, 
the veteran referred to injuring his right shoulder during 
service.  It is unclear if the veteran wishes to claim 
service connection for a right shoulder disability.  That 
matter is referred to the RO for appropriate action.  

 
FINDINGS OF FACT

1.  Service medical records show no complaints or findings of 
a shoulder disorder, and the veteran has not submitted 
competent evidence to link a post service shoulder disability 
to service.  

2.  There is no competent medical evidence of a current right 
knee disorder.  

3.  There is no competent medical evidence of a current left 
knee disorder.  

4.  There is no competent medical evidence of a current 
disorder manifested by blood in the urine.  

5.  The veteran's claimed inservice stressors are not related 
to combat.  There are no medical evaluations that have 
diagnosed PTSD based upon actual, verified, or credible 
experiences during active duty.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5107(a) (1998).  

2.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5107(a) (1998).  

3.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5107(a) (1998).  

4.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for blood in the 
urine.  38 U.S.C.A. § 5107(a) (1998).  

5.  The veteran has not submitted evidence of a well grounded 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was treated for left knee pain in February 1993.  
An X-ray taken at the time was interpreted as normal.  
Mechanical pain was the diagnosis.  The veteran was seen for 
right shoulder complaints in April 1995 after a bicycle 
accident.  The treatment report does not refer to left 
shoulder complaints and no left shoulder diagnosis was 
recorded.  In September 1995, he was seen for right knee 
pain.  He gave a medical history that included a similar 
problem in one of his knees approximately 21/2 years earlier.  
His problems at that time had resolved with conservative 
treatment.  Examination of the right knee showed that there 
was full range of motion.  Additional evaluation was positive 
for patellar crepitus with extension.  The left lower 
extremity was within normal limits.  Patellar femoral 
syndrome in the right knee was the assessment.  

Additional treatment during service for the above mentioned 
disabilities is not of record.  This includes at the time of 
examination in February 1996, shortly before separation from 
service.  While the veteran's right knee patellar femoral 
syndrome was mentioned in the veteran's medical history, no 
chronic disability of the knees or left shoulder was noted 
following evaluation.  Additionally, blood in the urine was 
not complained of or found upon examination and no diagnosis 
related thereto was recorded.  

At the time of the February 1996 examination, the veteran 
indicated that he was experiencing depression or excessive 
worry.  After an initial evaluation, the veteran  was 
admitted to a naval hospital for further evaluation.  He was 
hospitalized from February 21, 1996, to February 27, 1996.  
The veteran related that he was accused of adultery in late 
1995 and was ultimately assaulted by the person who accused 
him of this.  He said the investigation concerning the 
adultery charges was eventually terminated, and the person 
who had accused him had transferred back to the United 
States.  The veteran claimed that he did not receive any 
support from his command during this time and he felt 
betrayed.  He was increasingly angry at his command over 
recent months due to his perception of being mistreated.  He 
reported that he had "a lot of hate stored up inside me."  
He reported mood swings, depression, anger, and insomnia.  He 
had developed homicidal ideation in recent months prior to 
his hospitalization.  

The diagnoses following evaluation were occupational 
problems, past history of alcohol abuse, and personality 
disorder schizotypal and antisocial features.  Although he 
was "technically psychiatrically fit for full duty (i.e., no 
major mental illness necessitating medical board 
proceedings)," it was felt that he was unsuitable for 
further military service on the basis of his personality 
disorder and recommended for immediate administrative 
separation.  

In March 1997, the veteran filed a claim for compensation 
benefits.  

Postservice records include private and VA records.  Upon VA 
orthopedic examination in June 1997, the veteran related that 
he injured his left shoulder in a bicycle accident during 
service.  He experienced pain with any type of activity or 
working.  He also reported bilateral knee pain.  He also said 
that he had been diagnosed as having blood in his urine while 
in service.  He was told that he had prostatitis.  He added 
that while he had not had any blood in his urine for 
approximately one month, this had been recurrent ever since 
military service.  

Examination of the left shoulder showed that he had forward 
elevation and abduction of 180 degrees.  He crossed easily 
behind his right shoulder down to the level of the scapula; 
however, when he brought his left arm behind his back, he 
could only get it up to the midthoracic.  He could not get it 
up between the scapula as he could with his right hand.  The 
right knee had stable medial and lateral collateral 
ligaments.  There was negative anterior drawer sign and full 
range of motion to flexion/extension, pronation and 
supination.  Rotation of the tibia was negative.  There was 
no subpatellar crepitus and the physician noted that he could 
not demonstrate any abnormality of the right knee at this 
evaluation.  The left knee had stable medial and lateral 
collateral ligaments.  Anterior drawer sign was negative.  
There was full range of motion to flexion/extension.  There 
was no tibial pain with rotation of the tibia in the knee and 
with up and down motion, there was no subpatellar crepitus 
and no instability of the patella.  His gait was heel to toe, 
and he could walk forward and backward on heels and toes.  He 
did a deep knee bend with ease.  The examiner's impressions 
were left shoulder bursitis, bilateral stress knee pain, 
etiology unclear.  Subsequently taken X-rays of the left 
shoulder and knees were interpreted as normal.  

Upon VA psychiatric examination in June 1997, the veteran 
related that he was in a physical altercation with another 
who accused him of adultery.  He was threatened by the 
accuser who continued to harass him.  He felt betrayed by 
those in command.  He was treated during service and 
diagnosed as having a depression disorder.  He hunted with 
relatives, but was not particularly sociable with others.  
Examination showed that he was alert and cooperative.  He 
became somewhat intense and upset in talking about what 
happened in the military.  He felt like he could have made 
the Marines a career, but with what happened he was probably 
better off being out of the service.  He felt tired and 
anxious and became increasingly angry when talking about the 
inservice incident.  He said that there was resentment.  The 
final diagnoses were adjustment disorder with some depression 
and an anxious mood.  

In July 1997, the RO denied service connection for disorders 
to include the left shoulder, the knees and for blood in the 
urine.  The veteran appealed.  

In a December 1997 statement, the veteran related that while 
he thought that he had only injured his right shoulder in the 
bicycle accident during service, he had also injured his left 
shoulder.  He caught himself in this fall with both hands, 
and this resulted in sharp jarring to both shoulders.  While 
he did not notice damage to his left shoulder on the initial 
day of treatment, he did notice it the following day.  The 
pain was the same as in the right shoulder, so he reasoned 
that the Motrin he had 
been given for his right shoulder complaints would help his 
left shoulder also.  As those in command frowned on those who 
were on limited duty, he did not go in for additional left 
shoulder treatment.  He also pointed out that he had been 
treated during service for bilateral knee complaints and he 
felt that his current complaints were of service origin.  He 
opined that his PTSD was the result of the inservice physical 
attack and harassment by those in command.  

At a personal hearing in December 1997, the veteran testified 
in support of his claims.  He said that he injured his left 
shoulder at the same time that he injured his right during 
service.  He had had no postservice treatment for left 
shoulder problems.  Tr. at 1-2.  He also was seen for right 
knee problems which were aggravated by all the running and 
hiking he did.  Tr. at 2.  Currently, when he stood or walked 
for a period of 30 minutes or more, he experienced sharp 
pain.  He described it as feeling as if his knee cap was 
grinding in the joint.  He wore special shoes to alleviate 
his problems.  He reported a popping sound in both knees.  
Tr. at 3.  He was on his feet a great deal in his job, but he 
did not have to miss work as a result of his knee problems as 
he could take a break.  He also said that he was treated for 
left knee problems during service.  Tr. at 4.  He felt that 
his left knee problems were the result of his inservice 
training.  His complaints essentially mirrored his right knee 
complaints.  Tr. at 5.  He reported that he had no medical 
treatment since discharge for either knee.  Tr. 2, 5.  The 
veteran stated that while he was never tested for blood in 
his urine during service, it was found shortly thereafter.  
Tr. at 11.  He was told that he had an inflamed prostate.  
The veteran added that he would report for VA examinations.  
Tr. at 12.  

Added to the record in December 1997 was an April 1997 
psychiatric evaluation as conducted by a private clinical 
psychologist.  It was noted that the appellant was oriented 
in all spheres.  He appeared slightly tense.  His affect was 
approximately normal for the situation.  The psychologist 
reported that the veteran stated that the inservice military 
incident led to about three months of depression.  Ongoing 
effects included moodiness and depressive spells.  He was 
less trustful and more avoidant of others than previously.  
There was some sleep disturbance because of 
intrusive thoughts but no nightmares.  His energy was 
somewhat down, and his appetite was variable.  His 
concentration was down since the incident.  The psychologist 
opined that what he described sounded more like PTSD than 
depression.  After numerous tests, the psychologist related 
that either a thought disorder or a PTSD might still be 
current.  No diagnosis was provided, however.  Further 
consultation was recommended.  

In correspondence dated in December 1997 from the RO, the 
Shore Patrol/Security Office of the U.S. Navy in Okinawa, 
Japan, was requested to provide copies of any reports filed 
in relation to the inservice incident as alleged by the 
veteran.  In response in March 1998, the Chief of Police of 
the U.S. Navy Law Enforcement noted that their office 
maintained records for only two years.  Therefore, no records 
were on file.  

In a January 1998 statement, the veteran reiterated his 
contentions regarding the origin of PTSD.  He indicated that 
he reported this incident to the Military Police and an 
investigation was conducted.  Added to the record in January 
1998 were private records reflecting that the veteran was 
seen and evaluated for hematuria in November 1996.  A 
cystoscopy on that date showed the presence of prostatitis.  
An intravenous pyelogram (IVP) was normal, and urinalysis for 
cytology was normal.  

Kristi Greenwood, in a January 1998 statement, reported that 
she became friends with the veteran in September 1997.  While 
the veteran initially seemed to be free of emotional stress, 
he ultimately confided in her regarding his "daily 
nightmare" and the "hell in which he [was] reliving 
constantly."   She noted that the veteran exhibited swift 
mood changes, and had periods of time when he withdrew and 
wanted to be alone.  She noted his tearfulness and 
restlessness at night.  

In a May 1998 decision, the RO denied service connection for 
PTSD.  

An examination for VA purposes was conducted in May 1998.  
Examination of the left shoulder showed full range of motion 
with forward elevation to 180 degrees.  Normal flexion-
extension was noted.  Internal rotation was normal.  External 
rotation produced some discomfort at -10 degrees with pain 
localized to the posterior left shoulder.  There was normal 
abduction and adduction present.  The tenderness to the left 
shoulder was noted to be minimal, with localization over the 
posterior aspect of the left shoulder at the insertion of the 
triceps.  Strength testing demonstrated normal motion against 
resistance with equal strength bilaterally without deficits 
identified.  The examiner's impression was the clinical 
condition involving the left shoulder appeared to represent a 
muscle strain, primarily involving the triceps.  There was no 
limited range of motion of the left shoulder and no specific 
findings consistent with evidence of a rotator cuff injury or 
impingement syndrome.  Good strength was noted.  

Examination of the knees showed full range of motion 
bilaterally.  There was no medial or lateral instability 
noted and no effusion was present.  There was no crepitus on 
knee flexion or extension.  Strength in the lower extremities 
was noted to equal bilaterally and anterior drawer sign was 
negative bilaterally.  His gait was observed to be without a 
list or limp.  The appellant moved well from a sitting to a 
standing position with normal gait.  The examiner noted that 
the evaluation suggested a normal clinical evaluation for the 
knees.  It was noted that the veteran's complaints of knee 
pain appeared to be successfully managed with anti-
inflammatory medication.  Specific disability was not 
identified, and it was suggested to the veteran that he 
should follow-up in six months to one year with X-rays to 
ascertain whether an early degenerative condition was 
present.  

A subsequently conducted X-ray of the left shoulder in June 
1998 was interpreted as negative.  

Upon VA genitourinary examination in June 1998, the veteran 
reported left shoulder and knee problems and said that he had 
been diagnosed with prostatitis.  He said that he was told by 
a private physician that he had an inflamed prostate.  He was 
not placed on any medications and had not had any problems 
since.  Evaluation of the left shoulder and knees was normal.  
Ranges of motion were all normal.  Examination of the 
prostate revealed that it was of normal size.  There was no 
pain or tenderness on the examination.  

In July 1998 the veteran submitted a statement in support of 
his PTSD claim.  He argued that the most recent VA 
psychiatric examination was inadequate to properly determine 
whether he had PTSD or not.  He argued that the examination 
was too brief.  He submitted 3 medical treatises (with 
highlighted passages by the veteran) pertaining to PTSD.  In 
his statement, he indicated that this material was obtained 
through the VA.  In essence these treatises focus on (1) PTSD 
assessment and treatment approaches, (2) how PTSD affects 
one's physical health, and (3) a general discussion of PTSD 
to include the diagnostic criteria for such a diagnosis.  

In August 1998, the RO denied service connection for PTSD.  

In May 1999, a hearing officer denied entitlement to service 
connection for a left shoulder disorder, bilateral knee 
disabilities, and for hematuria (claimed as blood in the 
urine).  He also denied the claim of service connection for a 
personality disorder, - a claim that is no longer on appeal.  

At another personal hearing in June 1999, the veteran and his 
spouse testified in support of his contentions.  The 
contentions expressed at the hearing have been summarized 
above in previously submitted statements or in previous 
testimony.  The entire hearing transcript is of record.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms; 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).  Service connection 
for PTSD requires (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by the medical evidence, between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  The claimed stressor may be the 
result of either a combat or non-combat experience.  The 
veteran has not alleged that he was engaged in combat with 
the enemy.  Therefore, the Board must determine whether the 
veteran's claimed stressor(s) is corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  Personal assault is an event of 
human design that threatens or inflicts harm.  Examples of 
this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to the veteran.  The Board is aware that many incidents 
of personal assault are not officially reported and that 
victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  However, alternate sources are available that 
may provide credible support to a claim of an inservice 
personal assault.  These include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants such as 
family members, roommates, clergy, or fellow service members, 
or copies of personal diaries or journals.  VA Adjudication 
Manual M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996); 
and former M21-1, Part III, 7.46c(2) (October 11, 1995).

It is noted that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  Examples of such behavior changes include, but are 
not limited to: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illnesses; changes in performance and 
performance evaluations; lay statements describing episodes 
of depression, panic attacks, or anxiety with no identifiable 
reasons for the episodes; increased or decreased use of 
prescription medications; increased use of over-the-counter 
medications; evidence of substance abuse such as alcohol or 
drugs; increased disregard for military or civilian 
authority; obsessive behavior such as overeating or 
undereating; pregnancy tests at the time of the incident; 
increased interest in test for sexually transmitted diseases; 
unexplained economic or social behavior changes; treatment 
for physical injuries around the time of the claimed trauma 
but not reported as a result of the trauma; or breakup of a 
primary relationship.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c); and former M21-1, Part III, 
7.46c(2) (October 11, 1995).  The Court has held that the 
Manual M21-1 provisions in Manual M21-1, part III, 7.46 and 
5.14(c), dealing with PTSD are substantive rules that are the 
equivalent of VA regulations.  Cohen v. Brown, 10 Vet. App. 
128 (1997); YR v. West, 11 Vet. App. 393, 398-99 (1998).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of a stressor is a medical determination.  
Adjudicators may not make a determination on this point in 
the absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In Cohen, the Court pointed out that the VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125, 4.126, and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153.  The Court also noted that where "there has 
been an 'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, at 153.

In a more recent case, the Court noted that although it had 
previously stated that "'something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence' and that '[a]n opinion by a mental 
health professional based on a post service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor,'" those statements did not apply to PTSD arising 
from personal assault.  Patton v. West, 12 Vet. App. 272, 280 
(1999) (citations omitted).  In that decision the Court also 
stated that the RO was responsible for assisting a claimant 
in a personal-assault claim by, in part, furnishing a 
clinical evaluation of behavior evidence.  

Analysis

A Left Shoulder Disorder

A review of the SMRs is negative for complaints of injury to 
the left shoulder.  In postservice statements and testimony, 
however, the veteran said that he injured his left shoulder 
in the same inservice bicycle accident in which he injured 
his right shoulder.  Recent left shoulder diagnoses include 
bursitis and muscle strain primarily involving the triceps.  

The current record contains medical evidence of a left 
shoulder disorder.  Thus, the first element of a well 
grounded claim is met.  Likewise, the second element of a 
well grounded claim is met by the lay evidence provided by 
the appellant that his postservice left shoulder bursitis or 
strain was the result of the alleged inservice injury.  What 
the record lacks, however, is medical evidence of a nexus 
between injury or disease in service and the postservice left 
shoulder diagnoses.  Without the submission of competent 
[medical] evidence that tends to link a post service left 
shoulder disability to service, the claim must be denied as 
not well grounded.     

The Board has considered the assertions that this disability 
is of service origin.  While the veteran is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu, supra.  

Bilateral Knee Disorders

The Board notes that while the SMRs reflect that the veteran 
was treated on one occasion during service for right knee 
complaints and on one occasion for left knee complaints, no 
chronic right or left knee disorder was noted upon 
examination shortly before service separation.  Moreover, 
postservice examinations, while noting the veteran's knee 
complaints, have been negative for actual knee diagnoses.  
The evaluation reports and X-rays have been negative.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or well 
grounded claim.  

Such is the case here.  The Board notes that the veteran 
currently has bilateral knee complaints which he believes are 
of service origin.  However, as indicated above, as a lay 
person, the veteran is not competent to render medical 
diagnoses or findings of disability.  In May 1998, the 
examiner considered the clinical evaluation to be normal.  On 
VA examination in June 1998, the knees were also noted to be 
normal.   

In the absence of clinical evidence indicating the presence 
of any chronic bilateral knee disorder, the claims for 
service connection are not plausible and accordingly, not 
well grounded.  Additionally, there is no competent evidence 
of record linking any such claimed disorder to service.  The 
Court has held that "[i]n absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  Accordingly, for the reasons and bases stated 
above the Board concludes that the veteran has not submitted 
well grounded claims of entitlement to service connection for 
a right or left knee disorder.  The benefits sought on appeal 
are accordingly denied.  

Blood in the Urine

As summarized above the SMRs are negative for any 
gastrointestinal problems, to include complaints of blood in 
the urine.  The record does show that the veteran was treated 
by a private physician for blood in his urine in 1996.  A 
diagnosis of prostatitis was made.  Subsequent clinical 
findings, to include those made upon VA examination in June 
1998, have been negative.  There simply is no chronic 
disorder manifested by the veteran's blood in his urine, 
noted in 1996.  

Thus, no chronic disorder manifested by blood in the urine 
was demonstrated during service and no chronic disorder is 
currently shown.  There is no competent medical evidence of a 
nexus between the claimed disorder and the veteran's service.  
Since all three prongs of the Caluza analysis have not been 
satisfied, the veteran's claim of entitlement to service 
connection for a disorder manifested by blood in the urine is 
denied as not being well grounded.  

PTSD

As indicated above, it is the veteran's primary contention 
that he has PTSD of service origin.  The Board notes that the 
RO attempted to obtain any evidence that might corroborate 
the veteran's stressor of personal assault.  No records of 
this attack were obtained through correspondence to the Shore 
Patrol/Security Office in Okinawa, as such records are only 
maintained for a period of two years.  The veteran testified 
that he called "911" that night, but that those records are 
also unobtainable.  Tr. 5.  

While a private psychologist noted in April 1997 that the 
veteran may have a current PTSD, no such final diagnosis was 
made at that time nor in a subsequently conducted VA 
examination.  In both cases, the private psychologist and the 
VA examiner noted the veteran's references to being 
physically attacked and subsequently harassed during military 
service.  As such, the veteran was afforded every 
consideration by the examiner as to the presence of a 
stressor that could result in PTSD.  Despite the examiner's 
consideration of every possible stressor, no diagnosis was 
rendered.  The Board notes that there really is no clear 
diagnosis of PTSD of record.  Under these circumstances, the 
Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well grounded claim for 
service connection for PTSD, as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The Board has considered the assertions that the veteran has 
PTSD of service origin.  While he and others are competent to 
report manifestations of a disorder perceptible to a lay 
party, they are not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu, supra.  

The representative's assertion that an additional examination 
is necessary to determine whether PTSD is present or not has 
been noted.  In the absence of a well grounded claim, 
however, there is no duty to assist.  38 U.S.C.A. § 5107.  
Thus, an additional VA examination is not warranted.   

Finally, the Board notes that the treatise evidence that the 
veteran submitted to support his claim is general in nature 
and does not specifically link clinical findings to the 
appellant's condition.  Thus, the 3 medical treatises are too 
inconclusive a basis to establish that the veteran himself 
has PTSD of service origin.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); but see Wallin v. West, 11 Vet. App. 509, 
513 (1998) (treatise evidence obviously relevant to 
appellant's situation may serve to well ground a claim).  
Accordingly, even if the medical treatises submitted by the 
veteran are considered, they can not constitute the type of 
competent evidence required to demonstrate with the veteran 
currently suffers from PTSD.  



Additional Considerations

Although where a claim is not well grounded, the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts of the case 
and the extent to which the VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, after reviewing the claims file, including the 
testimony presented at the veteran's hearings, the Board does 
not find that there is notice of any specific records which 
have not been obtained.  While there is some conflict in the 
veteran's testimony regarding treatment sources or dates, it 
appears that the RO attempted to obtain all relevant records, 
and no clear sources for other records were identified.  


ORDER

A well grounded claim not having been presented, service 
connection for a left shoulder disorder is denied.  

A well grounded claim not having been presented, service 
connection for a right knee disorder is denied.  

A well grounded claim not having been presented, service 
connection for a let shoulder disorder is denied.  

A well grounded claim not having been presented, service 
connection for a disorder manifested by blood in the urine is 
denied.  


A well grounded claim not having been presented, service 
connection for PTSD is denied.  



		
	M. Sabulsky 
	Member, Board of Veterans' Appeals






